Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation January 12, 2011 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business anchored by market leading position in specialty bearings §Participation on Military platforms in Aerospace provides recurring revenue stream §Industrial Distribution business benefiting from industrial sector momentum and gaining scale via recent acquisitions §Investing in new product development, new product applications, acquisitions and technology to position the Company for long-term growth §Strong balance sheet to drive growth and strategic initiatives 3 Operator of two diversified business segments: (2010 Nine Month YTD Sales $953 Million) Industrial Distribution Aerospace 3rd largest power transmission/motion control industrial distributor in North America Manufacturer and subcontractor in the global commercial and military aerospace and defense markets 64% of 2010 Nine Month YTD Revenue 34% of 2010 Nine Month YTD Operating Profit 36% of 2010 Nine Month YTD Revenue 66% of 2010 Nine Month YTD Operating Profit Corporate Overview 4 AEROSPACE 2010 Nine Month YTD Sales $340 Million 5 Aerospace Strategy §GROWTH - Increased capabilities through both internal development and acquisitions to win major OEM and Tier 1 programs §DIVERSIFICATION - Expand commercial content via growth initiatives to achieve a better balance of aerospace revenues §PROFITABILITY - Expand engineering capability to provide differentiation and improved margins 6 Progress in Aerospace §Global Aerosystems acquisition -Strongly supports strategic initiative to grow design content for higher more protected margins (life of program vs. build to print) -Strong experienced base of 120 engineers -Key customer positions •Boeing, Kawasaki Heavy Industries, Mitsubishi Aircraft Corporation, Mitsubishi Heavy Industries, Bombardier, Aviation Partners Boeing and the Department of Defense §Team K-Max® awarded deployment contract for two unmanned aerial systems §Building backlog through contract awards and an expanded customer base 7 Aerospace End-Markets Business/ Regional 3% Military 69% Commercial 28% Based on 2009 Sales 8 Fixed trailing edge Fuel tank access doors Top covers Red denotes bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Doors Engine/thrust reverser Aircraft Programs/Capabilities Flight controls 9 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Aircraft Programs/Capabilities Red denotes bearing products 10 Market Leading Self Lube Airframe Bearing Product Lines §Content on virtually every aircraft manufactured today with a growing installed base §Proprietary technology: –KAron® bearing liner system –KAflex® driveline couplings –Tufflex® machined driveline couplings §95% of sales are for custom engineered applications §Operational excellence through lean manufacturing §Industry leading lead times 11 Strong Base Business §BLACK HAWK §Joint Programmable Fuze (JPF) §C-17 12 Growth Programs §A-10 re-wing §Boeing 787 §F-35 (Joint Strike Fighter) §Airbus A380 §Bell Helicopters 13 UP 25% $524 Million at 10/01/10 $418 Million at 10/02/09 Opportunities Are Driving Backlog 14 Opportunities - New programs §Unmanned K-MAX® §SH-2G(I) §Airbus A350 §JSF STOVL lift fan application §AW 169 §Sukhoi Superjet 100 15 INDUSTRIAL DISTRIBUTION 2010 Nine Month YTD Sales $613 Million 16 Deliver Profitable Growth Profitability Operating ROS3.4% à 7.0% I II III Strategic Pricing Management Optimized Supply Chain & Logistics Higher Margin Product Lines Global Sourcing / Leverage purchasing 9 10 11 12 Growth Sales$800M+ à $1.5B 2 3 4 1 Productivity Sales/employee$430k à $600k 6 7 8 5 Industrial Distribution Strategy 17 Executing Strategy and Building Network 18 §Third largest industrial distribution firm serving $15 billion of the $23 billion power transmission / motion control market. §207 branches and 5 distribution centers §Major product categories: -Bearings -Mechanical and electrical power transmission -Fluid Power -Motion control -Automation -Material handling §Metrics: -$371,000 sales per employee (2009) -2,000 employees (approximately one third outside sales) -3.5 million SKUs -50,000+ customers Industrial Distribution Overview 19 Industrial Distribution 20 §Organic growth strong -Q310 up 17.1%, Q210 up 17.5% -OEM markets extremely strong Q310 OEM sales (base business) up 45% -MRO markets turned positive in Q2 -Sales trends remained consistent in Q410 -Broad based growth across geographies and end markets §Acquisitions accelerating top line and building scale -Added geographic coverage, product line expansions, strong franchises -Acquisitions expected to add $95 to $100 million in 2010 -Minarik and Allied expected to be accretive in 2010 Growing via Positive Sector Fundamentals and Acquisitions 21 Industrial Distribution Organic Sales Per Day Trends 22 Industrial Distribution Growth Opportunities §Broaden product offering organically and through acquisition to win additional business from existing customers and gain market share §Enhance margins through new higher margin product lines, a focus on pricing management and leverage from higher sales §Recognize sales and cost synergies from the three acquisitions completed in 2010 §Expand geographic footprint through additional acquisitions to enhance Kaman’s position in the competition for national accounts §Improve productivity through technology investments to enhance return on sales 23 Metrics That Impact Management Compensation §71% of CEO’s compensation in 2009 was performance related §Annual cash incentive –Return on investment (Corporate* and Business Units) –EPS growth (Corporate*) –EPS performance against plan (Corporate*) –Growth in operating income (Business Units) –Annual objectives determined by business priorities (Business Units) §Long-term incentives –Return on investment* –Growth in EPS* –Total shareholder return* *Based on multi-year comparisons against the Russell 2000 index 24 Investment Merits §Leading Market Position in Both Business Segments §Two Distinct Markets Balance Overall Company Performance §Continued Focus on Profit Optimization, Increasing Cash Flows and Strengthening Competitive Position §Strong Liquidity and Conservative Financial Profile §Disciplined and Focused Acquisition Strategy §Experienced Management Team 25 Acquisitions 3 Acquisitions Completed to Date in 2010: §Minarik (April 30, 2010) -Only national distributor of motion control & automation products -2009 sales: $84 million; Purchase price: $42.5 million -Expands geographic coverage in 3 of the top 15 markets where Kaman has not been well represented (e.g. San Jose, Cleveland, Chicago) -Diversifies traditional MRO customer base through primary OEM presence -Expands product offering; positions Kaman as a leader in motion control & automation §Allied Bearings Supply (April 5, 2010) -Distributor of bearings, power transmission, material handling, and industrial supplies -2009 sales: $22 million; Purchase price: $15 million -Expands Kaman’s coverage in Oklahoma, Arkansas and Texas -Adds volume in core product lines and provides access to chemical and petro- chemical industries and oil and gas industries §Fawick de Mexico (February 26, 2010) -Mexico City based fluid power distributor with coverage throughout most of Mexico -2009 sales: ~$4 million (USD); Purchase price: ~$5.0 million (USD) 26 FINANCIAL SUMMARY 36% 2010 Nine Month YTD Sales $953 Million 27 (1) Corporate expense percentage is to Total Sales (2) As Adjusted SEGMENT PERFORMANCE (In thousands) Net Sales Operating Income/(Loss) Operating Margin Q3 2010 Q3 2009 Q3 2010 Q3 2009 Q3 2010 Q3 2009 Industrial Distribution 3.8% 2.1% Aerospace 15.7%(2) 15.7% Net gain/(loss) on sale of assets Corporate expense (2.2%)(1) (3.0%)(1) Sales/Op. inc. from continuing ops $ 21,561(2) 6.0% 5.1% GAAP reconciliation: As reportedAerospace Aerospace contract settlement Adjusted - Aerospace $ 134,118(2) $ 20,986(2) Recent Results 28 (In Millions) As of 10/01/10 As of 12/31/09 As of 12/31/08 Cash and Cash Equivalents Notes Payable and Long-term Debt Shareholders’ Equity Debt as % of Total Capitalization 23.1% 16.9% 25.6% Capital Expenditures Depreciation & Amortization Balance Sheet and Capital Factors (1)YTD at 10/1/10 29 APPENDIX 30 Source:Boeing and Airbus historical data and ISM Aerospace Orders and Deliveries vs. ISM Index Why Two Businesses? Diversifies Revenue 0 Boeing Airbus Boeing Airbus ISM index Orders Deliveries 31 Kamatics Lean Journey §Bloomfield Kamatics facility has successfully implemented lean manufacturing processes §Since introducing lean in 2000 Kamatics has: -Doubled sales -Increased return on identifiable assets by more than 5,400 basis points -Kept headcount constant -Doubled sales per employee -Increased on-time deliveries to more than 90% from less than 50% -Developed industry leading lead-times of 4-8 weeks from 12-18 weeks 32 Aerospace Awards §UTC Supplier Gold at Kamatics §Top 100 Supplier to Sikorsky -Kamatics -Aerostructures - Jacksonville §Aviation Week - Top Performing Companies -2009 Five-Year Most Improved 33 Unmanned K-MAX® Award 34 Recent JPF Contract Awards 35 FORWARD-LOOKING STATEMENTS This presentation contains forward-looking information relating to the company's business and prospects, including the Aerospace and Industrial Distribution businesses, operating cash flow, and other matters that involve a number of uncertainties that may cause actual results to differ materially from expectations. Those uncertainties include, but are not limited to: 1) the successful conclusion of competitions for government programs and thereafter contract negotiations with government authorities, both foreign and domestic; 2) political conditions in countries where the company does or intends to do business; 3) standard government contract provisions permitting renegotiation of terms and termination for the convenience of the government; 4) domestic and foreign economic and competitive conditions in markets served by the company, particularly the defense, commercial aviation and industrial production markets; 5) risks associated with successful implementation and ramp up of significant new programs; 6) potential difficulties associated with variable acceptance test results, given sensitive production materials and extreme test parameters; 7) management's success in increasing the volume of profitable work at theWichita facility; 8) successful resale of the SH-2G(I) aircraft, equipment and spare parts; 9) receipt and successful execution of production orders for the JPF U.S. government contract, including the exercise of all contract options and receipt of orders from allied militaries, as all have been assumed in connection with goodwill impairment evaluations; 10) satisfactory resolution of the company’s litigation relating to the FMU-143 program; 11) continued support of the existing K-MAX helicopter fleet, including sale of existing K-MAX spare parts inventory; 12) cost estimates associated with environmental remediation activities at the Bloomfield, Moosup and New Hartford, CT facilities and our U.K. facilities; 13) profitable integration of acquired businesses into the company's operations; 14) changes in supplier sales or vendor incentive policies; 15) the effects of price increases or decreases; 16) the effects of pension regulations, pension plan assumptions and future contributions; 17) future levels of indebtedness and capital expenditures; 18) continued availability of raw materials and other commodities in adequate supplies and the effect of increased costs for such items; 19) the effects of currency exchange rates and foreign competition on future operations; 20) changes in laws and regulations, taxes, interest rates, inflation rates and general business conditions; 21) future repurchases and/or issuances of common stock; and 22) other risks and uncertainties set forth in the company's annual, quarterly and current reports,proxy statements and other filings with the U.S. Securities and Exchange Commission. Any forward-looking information provided in this presentation should be considered with these factors in mind. The company assumes no obligation to update any forward-looking statements contained in this presentation. Contact: Eric Remington V.P., Investor Relations (860) 243-6334 Eric.Remington@kaman.com
